Citation Nr: 1415706	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-07 905	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease, to include as due to service-connected bilateral pes planus and dermatophytosis.

2.  Entitlement to service connection for peripheral neuropathy, to include as due to service-connected bilateral pes planus and dermatophytosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kate A. Sosna, General Attorney


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970.  

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In March 2012, the Board issued a decision that, in part, denied the claims of entitlement to service connection for peripheral vascular disease, to include as due to service-connected bilateral pes planus and dermatophytosis, and entitlement to service connection for peripheral neuropathy, to include as due to service-connected bilateral pes planus and dermatophytosis.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In October 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the August 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the March 2012 Board decision that denied entitlement to service connection for peripheral vascular disease, to include as due to service-connected bilateral pes planus and dermatophytosis, and entitlement to service connection for peripheral neuropathy, to include as due to service-connected bilateral pes planus and dermatophytosis is vacated.  The remainder of the March 2012 Board decision remains undisturbed. 



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


